In an action to recover damages for personal injuries, the defendants appeal, *378as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Scancarelli, J.), entered July 9, 1999, as granted the plaintiff’s motion to vacate an order of the same court (Rosato, J.), entered February 25, 1999, granting the unopposed motion to strike the complaint pursuant to CPLR 3126 (3).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is denied, and the order entered February 25, 1999, is reinstated.
The Supreme Court erred in granting the plaintiff’s motion to vacate the order entered February 25, 1999, striking the complaint, as she failed to offer a reasonable excuse for her default in opposing that motion (see, CPLR 5015; Wynne v Wagner, 262 AD2d 556; Roussodimou v Zafiriadis, 238 AD2d 568). Accordingly, the order entered February 25, 1999, striking the complaint must be reinstated. O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.